DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al. (2006/0082995).
Claim 1, Chua discloses an electronic device (12 and/or 14, Fig. 1): 
a multi-channel emitter (32, Fig. 2) configured to emit electromagnetic radiation of at least two different frequencies (see P[0022], …LEDs 38, 40 and 42 may include deep ultraviolet (UV), UV, blue, green, red and IR LEDs…), wherein each channel includes an illuminant (LED 36-42, Fig. 2) operable to produce electromagnetic waves of a given frequency, and wherein each channel is separately addressable to produce 
an image sensor 24, Fig. 2) configured to generate images from electromagnetic radiation collected through a lens (22); and 
a processor (28) configured to – 
receive input indicative of a request to capture an image of an ambient environment viewable through the lens (inherent element and limitation when ready to take a picture), and generate a signal that prompts simultaneous activation of each channel of the multi-channel emitter, thereby causing electromagnetic radiation of at least two different frequencies to be emitted into the ambient environment (see P[0025]-[0026]).
Claim 2, Chua discloses the electronic device of claim 1, wherein the multi-channel emitter includes a channel corresponding to an ultraviolet range, a channel corresponding to a visible range, and a channel corresponding to an infrared range (see P[0022], …LEDs 38, 40 and 42 may include deep ultraviolet (UV), UV, blue, green, red and IR LEDs…).
Claim 3, Chua discloses the electronic device of claim 1, wherein the multi-channel emitter includes a channel corresponding to an ultraviolet range and a channel corresponding to a visible range (see P[0022], …LEDs 38, 40 and 42 may include deep ultraviolet (UV), UV, blue, green, red and IR LEDs…).
Claim 4, Chua discloses electronic device of claim 1, wherein the multi-channel emitter includes a channel corresponding to a visible range and a channel 
Claim 6, Chua discloses the electronic device of claim 2, wherein the image sensor is one of multiple image sensors (Color Sensor 48 and Image Sensor 24), and wherein each image sensor of the multiple image sensors is able to recognize electromagnetic radiation in the ultraviolet range, the visible range, or the infrared range (see P[0019]…The image sensor 24 is sensitive to both visible and IR light so that IR light generated by the electronic flash 10 can be captured by the image sensor when the IR light is reflected off objects in a scene of interest….).
Claim 8, Chua discloses the electronic device of claim 1, wherein the illuminant is a quantum dot, light-emitting diode (LEDs), vertical-cavity surface-emitting laser, or superluminescent diode.
Claim 9, Chua discloses the electronic device of claim 1, wherein the illuminant included in at least one channel is a light-emitting diode with a phosphor coating, and wherein, when in operation, the light-emitting diode pumps the phosphor coating with photons that are absorbed and then reemitted in a different band of the electromagnetic spectrum (see Figs. 3-5D).
Claim 10, Chua discloses the electronic device of claim 1, wherein the processor (processor 28) is further configured to - determine an operating parameter for driving the multi-channel emitter based on a characteristic of the image sensor (feedback light from Image Sensor 24 and Color Sensor 48).
Claim 11, Chua discloses the electronic device of claim 10, wherein the characteristic is derived from thermal feedback generated by a heat sensor, optical .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chua et al. (2006/0082995).
Claim 5, Chua discloses the image sensor is able to recognized electromagnetic radiation in the visible range and the infrared range (see P[0019]…The image sensor 24 is sensitive to both visible and IR light so that IR light generated by the electronic flash 10 can be captured by the image sensor when the IR light is reflected off objects in a scene of interest….), thus, Chua discloses the invention substantially as claimed, but does not disclose the image sensor is able to recognize electromagnetic radiation in the ultraviolet range. It would have been an obvious matter of design choice to provide the image sensor that is also able to recognize electromagnetic radiation in the ultraviolet 
Claim 7, Chua discloses the invention substantially as claimed, but does not disclose the image sensor is a monolithically-integrated germanium (Ge) photodiode, indium-gallium-arsenide (InGaAs) photodiode, or mercury-cadmium-telluride (HgCdTe) photodiode. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the image sensor with a monolithically-integrated germanium (Ge) photodiode, indium-gallium-arsenide (InGaAs) photodiode, or mercury-cadmium-telluride (HgCdTe) photodiode, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 22, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813.  The examiner can normally be reached on M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             7/26/21